Title: To George Washington from Ebenezer Sproat, 14 April 1782
From: Sproat, Ebenezer
To: Washington, George


                        
                            Sir
                            West Point Apl 14th 1782
                        
                        Ensign Nathaniel Little of my regiment having represented to me that the situation of his private affairs is
                            such as renders his presence indispensably necessary. I have reluctantly acquiesced to the cogency of his arguments
                            & consented to his retirement from the army if he can obtain your approbation. I am sir with
                            the greatest respect your excellency’s most Obedient & very humble servant
                        
                        
                            Ebr Sprout
                            Lt Col. Comdtt 2d M. Regt
                            
                        
                    